Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT :
FINANCIAL SERVICES FUND, L.P., : Case No.: 16-cv-6496 (LAK)
FRONTPOINT ASIAN EVENT DRIVEN FUND, :

L.P., AND FRONTPOINT FINANCIAL : ECF Case

HORIZONS FUND, L.P., on behalf of themselves:

and all others similarly situated, : Hon. Lewis A. Kaplan

Plaintiffs,
-against-

JPMORGAN CHASE & CO., JEMORGAN
CHASE BANK, N.A., JEMORGAN CHASE
BANK, N.A. AUSTRALIA, CITIGROUP INC.,
CITIBANK, N.A., CITIBANK N.A., AUSTRALIA :
BRANCH, BNP PARIBAS, S.A., BNP PARIBAS, :
AUSTRALIA BRANCH, THE ROYAL BANK OF:
SCOTLAND GROUP PLC, RBS N.V., RBS :
GROUP (AUSTRALIA) PTY LIMITED, UBS AG, :
UBS AG, AUSTRALIA BRANCH, AUSTRALIA :
AND NEW ZEALAND BANKING GROUP LTD.,:
COMMONWEALTH BANK OF AUSTRALIA,
NATIONAL AUSTRALIA BANK LIMITED,
WESTPAC BANKING CORPORATION, :
DEUTSCHE BANK AG, DEUTSCHE BANK AG, :
AUSTRALIA BRANCH, HSBC HOLDINGS PLC,:
HSBC BANK AUSTRALIA LIMITED, LLOYDS :
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP LTD., MACQUARIE
BANK LTD., ROYAL BANK OF CANADA,
ROYAL BANK OF CANADA, AUSTRALIA
BRANCH, MORGAN STANLEY, MORGAN
STANLEY AUSTRALIA LIMITED, CREDIT
SUISSE GROUP AG, CREDIT SUISSE AG,
BANK OF NEW ZEALAND, ICAP PLC, ICAP
AUSTRALIA PTY LTD., TULLETT PREBON
PLC, TULLETT PREBON (AUSTRALIA) PTY
LTD., AND JOHN DOES NOS. 1-50.
Defendants.

 
Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 2 of 9

STIPULATION AND [PROPOSED] ORDER CONCERNING PLAINTIFFS’
MOTION FOR LEAVE TO AMEND AND FILE THE PROPOSED
SECOND AMENDED CLASS ACTION COMPLAINT AND MOTION FOR
JURISDICTIONAL DISCOVERY

Remaining plaintiff Richard Dennis (“Dennis”), former plaintiffs Sonterra Capital
Master Fund, Ltd., FrontPoint Financial Services Fund, L.P., FrontPoint Asian Event Driven
Fund, L.P., and FrontPoint Financial Horizons Fund, L.P. (collectively and together with Dennis,
“Plaintiffs”), proposed plaintiff Orange County Employees Retirement System (“OCERS,” and
together with Dennis, the “Stipulating Plaintiffs”), and defendants Australia and New Zealand
Banking Group Ltd., BNP Paribas, S.A., Commonwealth Bank of Australia, Credit Suisse AG,
Deutsche Bank AG, HSBC Holdings plc, HSBC Bank Australia Limited, Morgan Stanley,
Morgan Stanley Australia Limited, National Australia Bank Limited, Royal Bank of Canada,
RBC Capital Markets LLC, The Royal Bank of Scotland Group plc, The Royal Bank of Scotland
plc, RBS N.V., RBS Group (Australia) Pty Limited, UBS AG, and Westpac Banking
Corporation (collectively, the “Stipulating Defendants”), by and through their respective
undersigned attorneys and subject to this Court’s approval and to the reservation of rights
contained below, hereby agree and stipulate as follows:

WHEREAS, on November 26, 2018, the Court entered an Opinion and Order and
a Memorandum Opinion with respect to motions to dismiss filed by all Defendants to this action
(the “Opinions” [ECF Nos. 227, 228]) that, in combination, dismissed claims asserted by
Plaintiffs in the Amended Class Action Complaint [ECF No. 63] (the “Amended Complaint”)
against the Stipulating Defendants;

WHEREAS, the Opinion and Order [ECF No. 227] provided that Plaintiffs could

seek leave to amend their complaint within thirty (30) days of the date of entry;
Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 3 of 9

WHEREAS, on December 20, 2018, the Court so-ordered a stipulation between
all parties extending the date for Plaintiffs to seek leave to amend their complaint from
December 26, 2018 to and including January 15, 2019 [ECF No. 254];

WHEREAS, on January 15, 2019, Dennis filed (i) a Motion for Leave to Amend
and File the Proposed Second Amended Class Action Complaint [ECF No. 260] (the “Motion to
Amend”), which included as an exhibit the Proposed Second Amended Class Action Complaint
(the “PSAC”), and (ii) a Motion for Jurisdictional Discovery as to HSBC Bank Australia
Limited, HSBC Holdings plc, Morgan Stanley, Morgan Stanley Australia Limited, and National
Australia Bank Limited [ECF No. 261] (the “Discovery Motion,” and together with the Motion
to Amend, the “Motions’’);

WHEREAS, on January 24, 2019, the Court so-ordered a Stipulation and
Proposed Order [ECF No. 269] extending the deadline for the Stipulating Defendants to respond
to the Motions to and including March 1, 2019;

WHEREAS, the Stipulating Defendants maintain that Dennis’s Motions should be
denied, on the grounds that, inter alia, any amendment would be futile and that the jurisdictional
discovery that Dennis seeks cannot cure the jurisdictional deficiencies in the PSAC;

WHEREAS, the parties have conferred and, in the interest of efficiency, have
agreed, subject to the Court’s approval, that the PSAC shall be deemed filed, and the below
schedule for the filing and briefing of motions to dismiss and oppositions to the requests for
jurisdictional discovery shall govern;

WHEREAS, the proposed schedule will provide the time necessary to coordinate
joint responses to the PSAC and Discovery Motion among the 10 different defense counsel firms

representing 18 different Stipulating Defendants and conserve judicial resources;
Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 4 of 9

WHEREAS, the Stipulating Defendants enter into this Stipulation without
waiving, and expressly reserving, any and all of their defenses with respect to the PSAC and the
Discovery Motion, including, without limitation, those based on lack of personal jurisdiction and
improper venue.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
among the Stipulating Plaintiffs and the Stipulating Defendants:

1, That Stipulating Plaintiffs may file the PSAC on the Court’s docket as the Second
Amended Class Action Complaint (“SAC”);

2. No defense of any Stipulating Defendant to the claims in this action, including,
without limitation, defenses based upon lack of personal or subject matter
jurisdiction, lack of standing, lack of capacity, improper venue, statute of
limitations, and failure to state a claim, is prejudiced or waived by the execution
of, agreement to, or filing of this stipulation or the agreement that the PSAC may
be filed;

3. The schedule set by the Court on January 24, 2019 for responding to the Motions
is vacated, and the following schedule will apply as to the Stipulating Defendants’
motion to dismiss the PSAC and opposition to the Discovery Motion:

a. Stipulating Defendants will file any motion(s) to dismiss the SAC or
opposition(s) to the Discovery Motion forty-five (45) days after the date
on which the Stipulating Plaintiffs file the SAC on the Court’s docket;

b. Stipulating Plaintiffs will file any papers in opposition to the motion(s)

to dismiss the SAC or replies in support of the Discovery Motion forty-
Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 5 of 9

five (45) days after Defendants file any motion(s) to dismiss the SAC or
oppositions(s) to the Discovery Motion; and
c. Stipulating Defendants will file any reply papers in further support of the
motion(s) to dismiss the SAC thirty (30) days after Stipulating Plaintiffs
file their opposition papers.
4. This stipulation may be executed in separate counterparts, and counterparts may
be executed by facsimile or .pdf form, each of which shall be deemed an original.
This stipulation, once executed, may be submitted to the Court without further

notice to any party.
Case 1:16-cv-06496-LAK-GWG

Dated: February 21, 2019

Vineet |] Bpdant, line

Vincent Briganti

Geoffrey M. Horn

Peter D. St. Phillip, Jr.
Raymond P. Girnys

Christian P. Levis

LOWEY DANNENBERG, P.C.
44 South Broadway

White Plains, New York 10601
Telephone: (914) 997-0500
Fax: (914) 997-0035
vbriganti@lowey.com
ghorn@lowey.com
pstphillip@lowey.com
rgimmys@lowey.com
clevis@lowey.com

Christopher Lovell

Victor E. Stewart

Benjamin M. Jaccarino
LOVELL STEWART HALEBIAN
JACOBSON LLP

500 5th Avenue, Suite 2440
New York, New York 10036
Telephone: (212) 608-1900
Fax: (212) 719-4677
clovell@Ishllp.com
vestewart@Ishllp.com
bjaccarino@|shllp.com

Attorneys for Plaintiffs and Proposed Plaintiff
OCERS

Document 274 Filed 02/21/19 Page 6 of 9

\auey Chanefonrsc

Penny Shane

SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000

Fax: (212) 558-3588
shanep@sullcrom.com

Christopher M. Viapiano

SULLIVAN & CROMWELL LLP

1700 New York Avenue, N.W., Suite 700
Washington, D.C. 20006

Telephone: (202) 956-7500

Fax: (202) 293-6330
viapianoc@sullcrom.com

Attorneys for Australia and New Zealand
Banking Group Ltd.

Yiephen_- Vyie/mnc

Jayant W. Tambe

Stephen J. Obie

Kelly A. Carrero

JONES DAY

250 Vesey Street

New York, New York 10281
Telephone: (212) 326-3939
Fax: (212) 755-7306
jtambe@jonesday.com
sobie@jonesday.com
kacarrero@jonesday.com

Attorneys for BNP Paribas, S.A.
Case 1:16-cv-06496-LAK-GWG

Savl_A. Wuoc be [rns

Jeffrey T. Scott |

Mark A. Popovsky

SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000

Fax: (212) 558-3588
scottj@sullcrom.com

popovskym @sullcrom.com

Attorneys for Commonwealth Bank of Australia

Thomas J. Perrelli

JENNER & BLOCK

1099 New York Ave N.W., #900
Washington, D.C. 20001
Telephone: (202) 639-6000

Fax: (202) 639-6066
tperrelli@jenner.com

Anbu fr Jase us

Stephen L. Ascher

Andrew J. Lichtman
JENNER & BLOCK

919 Third Avenue

New York, NY 10022
Telephone: (212) 891-1600
Fax: (212) 891-1699
sascher@jenner.com
alichtman @jenner.com

Attorneys for Deutsche Bank AG

Document 274 Filed 02/21/19 Page 7 of 9

David b- Ton geng J tues
David G. Januszewski

Herbert S. Washer

Elai Katz

Sheila C. Ramesh

Adam S. Mintz

CAHILL GORDON & REINDEL LLP
80 Pine Street

New York, New York 10005
Telephone: (212) 701-3000

Fax: (212) 269-5420

hwasher @cahill.com

djanuszewski @cahill.com

ekatz @cahill.com

sramesh @cahill.com

amintz @cahill.com

Attorneys for Credit Suisse AG

Nell i). Lasmloerper Joos

Lewis J. Liman

CLEARY GOTTLIEB STEEN é
HAMILTON LLP

One Liberty Plaza

New York, New York 10006
Telephone: (212) 225-2000

Fax: (212) 225-3999

lliman @cgsh.com

Nowell D. Bamberger

CLEARY GOTTLIEB STEEN &
HAMILTON LLP

2112 Pennsylvania Avenue N.W.
Washington, D.C. 20037
Telephone: (202) 974-1500

Fax: (202) 974-1999
nbamberger@cgsh.com

Attorneys for HSBC Holdings plc and HSBC
Bank Australia Limited
Case 1:16-cv-06496-LAK-GWG Document 274 Filed 02/21/19 Page 8 of 9

nnn |,

Kenneth I. le

Elizabeth Buechner

MORGAN LEWIS & BOCKIUS LLP
101 Park Avenue

New York, New York 10178
Telephone: (212) 309-6000

Fax: (212) 309-6001
kenneth.schacter@morganlewis.com
Elizabeth.buechner@morganlewis.com

Sch ache] wis

Jon R. Roellke

Anthony R. Van Vuren

MORGAN LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue N.W.
Washington, D.C. 20004

Telephone: (202) 739-3000

Fax: (202) 739-3001
jon.roellke@morganlewis.com
anthony.vanvuren@morganlewis.com

Attorneys for Morgan Stanley and Morgan
Stanley Australia Limited

ize, M- Pp [na

Marshall H. Fishman
Christine V. Sama

Elizabeth M. Zito
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue

New York, New York 10018
Telephone: (212) 813-8800
Fax: (212) 355-3333
mfishman@goodwinlaw.com
csama@goodwinlaw.com
ezito@goodwinlaw.com

Attorneys for Royal Bank of Canada and RBC
Capital Markets LLC

MNodtthuw VT: Cay pna Mc

David H. Braff

Matthew J. Porpora

Stephen H. O. Clarke
SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
braffd@sullcrom.com
porporam@sullcrom.com
clarkest@sullcrom.com

Attorneys for National Australia Bank Limited

JYonae §- Duang | (wg
David S. Lesser

Jamie S. Dycus

WILMER CUTLER PICKERING
HALE AND DORR LLP

7 World Trade Center

250 Greenwich Street

New York, New York 10007
Telephone: (212) 230-8800

Fax: (212) 230-8888
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com

Attorneys for The Royal Bank of Scotland
Group plc, The Royal Bank of Scotland plc, RBS
Group (Australia) Pty Ltd. and RBS N.V.
Case 1:16-cv-06496-LAK-GWG

Maye A. Levis Ws

Mark A. Kirsch

Eric J. Stock

Jefferson E. Bell

GIBSON DUNN & CRUTCHER LLP
200 Park Avenue

New York, New York 10166
Telephone: (212) 351-4000
Fax: (212) 351-4035
mkirsch@gibsondunn.com
estock@gibsondunn.com
jbell@gibsondunn.com

Attorneys for UBS AG

SO ORDERED:

Dated: New York, New York
February __, 2019

 

Hon. Lewis A. Kaplan
United States District Judge

Document 274 Filed 02/21/19 Page 9 of 9

Turn. barman ws

Daniel Slifkitd

Michael A. Paskin

Timothy G. Cameron
CRAVATH SWAINE & MOORE LLP
Worldwide Plaza

825 Eighth Avenue

New York, New York 10019
Telephone: (212) 474-1000
Fax: (212) 474-3700
dslifkin@cravath.com
mpaskin@cravath.com
tcameron@cravath.com

Attorneys for Westpac Banking Corporation
